DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.


Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. Applicant argues that none of the previously cited references teach or disclose the amended claim limitation “the controller is configured to detect the display failure condition by monitoring a signal from the primary processor”.  Examiner respectfully disagrees as the previously cited reference Park et al discloses in at least paragraph 0084 “The processor of the wearable display device may analyze the image information acquired from the camera to determine whether or not a dangerous object such as an automobile is approaching the user, and if it is determined that there is a danger condition, may provide the control for an automatic rotation action that removes the display unit from the user's field of vision”, thus the primary processor providing a signal indicating a failure condition.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 9, 11-15, 17, 18, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (pub # 20160216519).

Consider claim 1. Park et al teaches A wearable computing device, (paragraph 0020). comprising: 
a wearable housing; (paragraph 0046 and figs. 2-4, a wearable display device according to an embodiment of the invention can include a display unit 200, a main unit 220, a hinge 202, and a frame 210).
a display assembly supported by the housing (paragraph 0063 and Figs. 2-4, display 200c formed on the display unit 200 may serve to show images and may provide the user with image information).
and switchable between (i) an active configuration to occlude an optical path between an operator field of view and an exterior of the wearable computing device, (Fig. 3 and paragraph 0044, FIG. 3 illustrates the structure in a second mode of a wearable display device according to an embodiment of the invention.  Further see paragraph 0045, In FIGS. 2 to 4, the first mode refers to a mode in which the image viewer function of the wearable display device is not used, while the second mode refers to a mode in which the image viewer function of the wearable display device is used).
and (ii) a fail-safe configuration to clear the optical path; (Fig. 4 and paragraph 0045, In FIGS. 2 to 4, the first mode refers to a mode in which the image viewer function of the wearable display device is not used, while the second mode refers to a mode in which the image viewer function of the wearable display device is used).
and a mitigation subsystem including 
a controller configured to detect a display failure condition, (paragraph 0083, if a danger condition is detected, the display unit 200 may be bent automatically to be removed from the user's field of vision, thus a controller configured to detect a display failure condition).
and an actuator connected to the controller and controllable to switch the display assembly from the active configuration to the fail-safe configuration in response to detection of a display failure condition.  (paragraph 0052, The main unit 220 can be equipped with a processor for controlling the wearable display device, and an interface can be provided by way of the main unit.  Paragraph 0082, According to another embodiment of the invention, the sliding and bending actions of the display unit 200 can be implemented automatically by using a motor or an actuator, etc.  Paragraph 0089, According to another embodiment of the invention, the processor can rotate the display unit 200 also in cases where the movement speed of the user exceeds a preset threshold.  Paragraph 0090, According to yet another embodiment of the invention, the display unit 200 can be bent automatically when the power is turned off for the wearable display device or when an allowed usage time is exceeded).
and a primary processor, wherein the controller is configured to detect the display failure condition by monitoring a signal from the primary processor. (paragraph 0084, The processor of the wearable display device may analyze the image information acquired from the camera to determine whether or not a dangerous object such as an automobile is approaching the user, and if it is determined that there is a danger condition, may provide the control for an automatic rotation action that removes the display unit from the user's field of vision).


Consider claim 15. Park et al teaches A method in a wearable computing device having a housing supporting a display assembly, (paragraph 0046 and figs. 2-4, a wearable display device according to an embodiment of the invention can include a display unit 200, a main unit 220, a hinge 202, and a frame 210).
comprising: 13Docket No: 153656US01 
operating the display assembly in an active configuration, wherein the display assembly occludes an optical path between an operator field of view and an exterior of the wearable computing device in the active configuration; (Fig. 3 and paragraph 0044, FIG. 3 illustrates the structure in a second mode of a wearable display device according to an embodiment of the invention.  Further see paragraph 0045, In FIGS. 2 to 4, the first mode refers to a mode in which the image viewer function of the wearable display device is not used, while the second mode refers to a mode in which the image viewer function of the wearable display device is used).
monitoring an operational parameter of the wearable computing device; (paragraph 0090, According to yet another embodiment of the invention, the display unit 200 can be bent automatically when the power is turned off for the wearable display device or when an allowed usage time is exceeded).
responsive to detecting a display failure condition based on the operational parameter, (paragraph 0090, According to yet another embodiment of the invention, the display unit 200 can be bent automatically when the power is turned off for the wearable display device or when an allowed usage time is exceeded).
switching the display assembly to a fail-safe configuration, (Fig. 4 and paragraph 0045, In FIGS. 2 to 4, the first mode refers to a mode in which the image viewer function of the wearable display device is not used, while the second mode refers to a mode in which the image viewer function of the wearable display device is used).
wherein the display assembly clears the optical path in the fail-safe configuration. (Fig. 4 and paragraph 0045, In FIGS. 2 to 4, the first mode refers to a mode in which the image viewer function of the wearable display device is not used, while the second mode refers to a mode in which the image viewer function of the wearable display device is used).
wherein the monitoring includes monitoring a signal from a primary processor of the wearable computing device. (paragraph 0084, The processor of the wearable display device may analyze the image information acquired from the camera to determine whether or not a dangerous object such as an automobile is approaching the user, and if it is determined that there is a danger condition, may provide the control for an automatic rotation action that removes the display unit from the user's field of vision).


Consider claim 6. Park et al further teaches The wearable computing device of claim 1, wherein the display assembly includes an optical element  (paragraph 0063, The display 200c formed on the display unit 200 may serve to show images and may provide the user with image information. The display 200c can have a size of about 1 inch in the form of a micro-display and can show images using various known methods. It may be preferable to have the display 200c be made of a transparent material).
movable between a first position corresponding to the active configuration, (Fig. 3).
and a second position corresponding to the fail-safe configuration.  (Fig. 4).

Consider claim 7. Park et al further teaches The wearable computing device of claim 6, wherein the actuator includes a motor to move the optical element between the first and second positions.  (paragraph 0082, the sliding and bending actions of the display unit 200 can be implemented automatically by using a motor or an actuator, etc.).


Consider claim 9. Park et al further teaches The wearable computing device of claim 1, wherein the controller is configured, to detect the display failure condition, to monitor at least one of: 
network connectivity attributes; 
power state information of the wearable computing device; (paragraph 0090, the display unit 200 can be bent automatically when the power is turned off for the wearable display device).
and an orientation of the wearable computing device.  


Consider claim 11. Park et al further teaches The wearable computing device of claim 1, further comprising at least one camera; (paragraph 0078, a camera 700 may be coupled to the exposed surface 200d of the non-bending part 200b that is exposed when the bending part 200a of the display unit 200 is bent).
wherein the display assembly is configured to render at least one video feed from the at least one camera in the active configuration.  (paragraph 0084, The images acquired by the camera 700 can be analyzed for the detection of danger conditions. The processor of the wearable display device may analyze the image information acquired from the camera).

Consider claim 12. Park et al further teaches The wearable computing device of claim 1, wherein the actuator includes a display panel control circuit, and wherein the mitigation subsystem is configured to switch the display assembly to the fail-safe configuration via the display panel control circuit.  (paragraph 0099, The processor 902 may control the overall operations of the wearable display device and may process any control commands when they are received from the user).

Consider claim 13. Park et al further teaches The wearable computing device of claim 1, further comprising an input device; wherein the controller is configured to detect the failure condition by detecting an activation of the input device.  (paragraph 0055, The interface can be implemented in various forms. For example, it is possible to provide control information through a number of buttons, and it is also possible to provide a flat touch pad such as that for a mouse controller on a laptop. Paragraph 0103, The bend control part 1002 may control the bending operation of the display unit 200. The display unit 200 may be bent if the user requests the bending of the display unit 200 through the interface or if a condition is detected that is associated with a setting for bending the display unit 200).

Consider claim 14. Park et al further teaches The wearable computing device of claim 13, wherein the input device includes at least one of a microphone and a button. .  (paragraph 0055, The interface can be implemented in various forms. For example, it is possible to provide control information through a number of buttons, and it is also possible to provide a flat touch pad such as that for a mouse controller on a laptop).


Consider claim 17. Park et al further teaches The method of claim 15, wherein the display assembly includes an optical element (paragraph 0063, The display 200c formed on the display unit 200 may serve to show images and may provide the user with image information. The display 200c can have a size of about 1 inch in the form of a micro-display and can show images using various known methods. It may be preferable to have the display 200c be made of a transparent material).
movable between a first position corresponding to the active configuration, (Fig. 3).
and a second position corresponding to the fail-safe configuration; (Fig. 4).
and wherein switching the display assembly to the fail-safe configuration includes controlling a motor to move the optical element to the second position   (Paragraph 0082, According to another embodiment of the invention, the sliding and bending actions of the display unit 200 can be implemented automatically by using a motor or an actuator, etc.).

Consider claim 18. Park et al further teaches The method of claim 15, wherein the monitoring includes monitoring at least one of: 
network connectivity attributes; 
power state information of the wearable computing device; (paragraph 0090, the display unit 200 can be bent automatically when the power is turned off for the wearable display device).
and an orientation of the wearable computing device.  


Consider claim 20. Park et al further teaches The method of claim 15, wherein operating the display assembly in the active configuration includes rendering a video feed from a camera.  (paragraph 0078, a camera 700 may be coupled to the exposed surface 200d of the non-bending part 200b that is exposed when the bending part 200a of the display unit 200 is bent. Paragraph 0084, The images acquired by the camera 700 can be analyzed for the detection of danger conditions. The processor of the wearable display device may analyze the image information acquired from the camera).

Consider claim 21. Park et al further teaches The method of claim 15, wherein the monitoring includes monitoring activation of an input device. (Paragraph 0103, The bend control part 1002 may control the bending operation of the display unit 200. The display unit 200 may be bent if the user requests the bending of the display unit 200 through the interface or if a condition is detected that is associated with a setting for bending the display unit 200).


Consider claim 22. Park et al further teaches The wearable computing device of claim 1, wherein the display assembly is movable between a first position corresponding to the active configuration, (Fig. 3).
and a second position corresponding to the fail-safe configuration. (Fig. 4).

Consider claim 23. Park et al further teaches The wearable computing device of claim 22, further comprising a hinge movably connecting the display assembly to the housing.  .  (paragraph 0046 and figs. 2 to 4, hinge 202).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (pub # 20160216519) in view of Loeb, JR. et al (pub # 20120147317), hereinafter referred to as Loeb.

Consider claim 24. Park et al does not specifically disclose The wearable computing device of claim 23, wherein the hinge includes a bias element biasing the display assembly toward the second position.  However Loeb in at least paragraph 0122 does disclose “Thus, with reference to FIGS. 6 and 7, an exemplary operation in some embodiments may be as follows: To raise the eyeglass frame (e.g. to bring another optical zone into a better viewing position--e.g. when the wearer would like to go from far distance viewing to reading distance) the wearer may twitch his or her nose, which will trigger the actuator to open the trap door and raise the lenses relative to the wearer's eyes. This is shown in FIG. 7, where the trap door 710 is activated and the spring 711 is extending in the downward direction, indicated by the arrow. This applies a force on the wearer's nose, and causes the bridge 706 and the lenses to move in the upward direction, indicated by the arrow on the left of FIG. 7. FIG. 6 shows the exemplary embodiment where the lenses are in a second position, with the spring 611 extending the movable member through the trap door 610 of the bridge 606. The frames may remain in this second position as long as the wearer would like to use a particular optical zone of the lenses.”.  The spring 711 of Loeb can read on the claimed bias element.  Therefore it would have been obvious to one of ordinary skill in the art to combine the bias element of Loeb with the computing device of Park et al so as to provide the benefit of both having the capability to adjust the location of a lens (such as a multifocal optical lens) relative to the wearer's eye so as to, for instance, improve the viewing of objects at different distances or in different viewing conditions, while comprising components that are (or may be) masked, concealed, or otherwise integrated in a stylistic and/or non-conspicuous manner (Loeb paragraph 0111).

Consider claim 26. Park et al further teaches The method of claim 15, wherein the display assembly is movable between a first position corresponding to the active configuration, (Fig. 3).
and a second position corresponding to the fail- safe configuration; (Fig. 4).
Park et al does not specifically disclose and wherein switching the display assembly to the fail-safe configuration includes activating a latch to move the display assembly to the second position.  However Loeb in at least paragraph 0122 does disclose “Thus, with reference to FIGS. 6 and 7, an exemplary operation in some embodiments may be as follows: To raise the eyeglass frame (e.g. to bring another optical zone into a better viewing position--e.g. when the wearer would like to go from far distance viewing to reading distance) the wearer may twitch his or her nose, which will trigger the actuator to open the trap door and raise the lenses relative to the wearer's eyes. This is shown in FIG. 7, where the trap door 710 is activated and the spring 711 is extending in the downward direction, indicated by the arrow. This applies a force on the wearer's nose, and causes the bridge 706 and the lenses to move in the upward direction, indicated by the arrow on the left of FIG. 7. FIG. 6 shows the exemplary embodiment where the lenses are in a second position, with the spring 611 extending the movable member through the trap door 610 of the bridge 606. The frames may remain in this second position as long as the wearer would like to use a particular optical zone of the lenses.”  The trap door 710 of Loeb can read on the claimed latch.  Therefore it would have been obvious to one of ordinary skill in the art to combine the latch of Loeb with the computing device of Park et al so as to provide the benefit of both having the capability to adjust the location of a lens (such as a multifocal optical lens) relative to the wearer's eye so as to, for instance, improve the viewing of objects at different distances or in different viewing conditions, while comprising components that are (or may be) masked, concealed, or otherwise integrated in a stylistic and/or non-conspicuous manner (Loeb paragraph 0111).


Allowable Subject Matter
Claims 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 25. The prior art of record does not teach or render obvious The wearable computing device of claim 1, wherein the signal is a heartbeat signal.  

Claim 27 is objected to for the same reason as given above for claim 25.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        

/MARK EDWARDS/Primary Examiner, Art Unit 2624